Citation Nr: 0313943	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for a grant of separate ratings for cold injuries of 
the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
July 1991.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  In August 2002, the veteran testified before 
the undersigned Veterans Law Judge (formerly member of the 
Board) in Washington, DC.  

As outlined in the decision below, a motion filed by the 
veteran's representative to vacate the Board's December 2002 
decision is granted with respect to the issue of entitlement 
to an effective date earlier than January 12, 1998, for a 
grant of separate ratings for cold injuries of the hands and 
feet.  A separate Board decision will address a de novo 
review of this issue.  


FINDINGS OF FACT

The veteran's appeal on the issue of entitlement to an 
effective date earlier than January 12, 1998, for a grant of 
separate ratings for cold injuries of the hands and feet was 
improperly dismissed.  


CONCLUSION OF LAW

The motion requesting vacatur of the Board's December 2002 
decision on the issue of entitlement to an effective date 
earlier than January 12, 1998, for a grant of separate 
ratings for cold injuries of the hands and feet, is granted.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.904 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 20.904, an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, on the following grounds:

(a)  Denial of due process

Examples of circumstances in which denial 
of due process of law will be conceded 
are:

(1) When the appellant was denied his or 
her right to representation through 
action or inaction by [VA] or [the 
Board],

(2) When a Statement of the Case or 
required Supplemental Statement of the 
Case was not provided, and

(3) When there was a prejudicial failure 
to afford the appellant a personal 
hearing. (Where there was a failure to 
honor a request for a hearing and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the 
decision will not be vacated).

(b) Allowance of benefits based on false 
or fraudulent evidence.  Where it is 
determined on reconsideration that an 
allowance of benefits by the Board has 
been materially influenced by false or 
fraudulent evidence submitted by or on 
behalf of the appellant, the prior 
decision will be vacated only with 
respect to the issue or issues to which, 
within the judgment of the Board, the 
false or fraudulent evidence was 
material.
38 C.F.R. § 20.904.

In a December 2002 decision, the Board granted service 
connection for human immunodeficiency virus (HIV).  It also 
dismissed the veteran's appeals on the issues of entitlement 
to an effective date earlier than July 6, 1991, for the grant 
of service connection for cold injuries of the feet and 
hands; as well as entitlement to an effective date earlier 
than January 12, 1998, for the grant of separate ratings for 
cold injuries of the hands and feet.  The Board construed 
statements from the veteran in September 2001 and August 
2002, as withdrawing these issues from appeal.  In April 
2003, the veteran's representative filed a motion for 
reconsideration of the December 2002 decision on the issue of 
entitlement to an effective date earlier than January 12, 
1998, for the grant of separate ratings for cold injuries of 
the hands and feet.  The representative reported that the 
veteran had not intended to withdraw this issue from appeal, 
and that the evidence of record and the veteran's testimony 
supported this contention.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. 7104(a); 38 C.F.R. 
20.904.  The Board finds its December 2002 decision on the 
issue of entitlement to an effective date earlier than 
January 12, 1998, for the grant of separate ratings for cold 
injuries of the hands and feet must be vacated, and a new 
decision will be entered as if the December 2002 decision by 
the Board had never been issued on that issue.  


ORDER

The motion requesting vacatur of the Board's December 2002 
decision on the issue of entitlement to an effective date 
earlier than January 12, 1998, for a grant of separate 
ratings for cold injuries of the hands and feet, is granted.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

